Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the application filed on 04/14/2022 has a total of 30 claims pending in the application; there are 4 independent claims and 26 dependent claims, all of which are ready for examination by the examiner.    
Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The examiner suggests the title “sequence transmission for sidelink communications in telecommunication services.” 
    Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 25-30, the following limitations are recited:
- “means for receiving...” as recited in claim 26.
- “means for configuring...” as recited in claim 26.
- “means for receiving...” as recited in claim 26.
- “means for applying...” as recited in claim 26.
Dependent claims 27-30 are also rejected since they are depended upon rejection claims set forth above. 
The limitations noted immediately above are means-plus-function limitations that invoke 35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Applicant may add a memory and processor or:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.	
Allowable Subject Matter

Claims 7-8,15-16 and 23-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims or amend these claims into their base claims, respectively.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6,9-14,17-22,25-30 are rejected under 35 U.S.C. 103 as being unpatentable over Wang Publication No. (US 2007/0082696 A1) in view of LEE et al Publication No. (US 2019/0364585 A1).

Regarding claim 1, Wang teaches a method of wireless communication performed by a user equipment (ULE), comprising: 
receiving one or more automatic gain control (AGC) symbols carrying a modulated pseudorandom noise (PN) sequence in one or more symbols prior to receiving sidelink data (one period of PN sequence allows receivers to have the flexibility of de-spreading only one portion of the Acquisition Symbol for Automatic Gain Control (AGC) convergence, noise baseline estimation for adaptive threshold and control of delay [0409] FIG.41).; 
configuring a gain for one or more receive components (modulating a time domain symbol sequence with the at least one pseudo-random noise sequence to create the acquisition pilot symbol [0016] FIG.42) based at least in part on one or more signal characteristics associated with the one or more AGC symbols (generating at least one pseudo-random noise sequence having at least a predetermined length, where the at least one pseudo-random noise sequence represents a system configuration of a wireless system [0016] FIG.42); 
applying the configured gain to process the sidelink data (different system configurations can be communicated from a transmitter to a receiver with the acquisition pilot symbol modulated with correspondingly different pseudo-random noise sequences [0017] FIG.41).  
Wang does not explicitly teach, 
receiving the sidelink data in a plurality of symbols that are subsequent in time relative to the one or more symbols in which the one or more AGC symbols carrying the modulated PN sequence are received.
LEE teaches receiving the sidelink data in a plurality of symbols that are subsequent in time relative to the one or more symbols in which the one or more AGC symbols carrying the modulated PN sequence are received (LEE: mapping sidelink V2X data to a resource of a subframe including multiple symbols in a time domain; and transmitting the mapped V2X sidelink data to another terminal [0065-70] a UE  performs D2D/V2X communication with UE 2 according to a corresponding resource scheduling, after transmitting sidelink Control Information (SCI) to UE 2 through a Physical Sidelink Control Channel (PSCCH), UE 1 transmits the sidelink data based on the SCI through a Physical sidelink Shared Channel (PSSCH) [0072-76] as shown in FIG.13 AGC first transmitted then data in time relative symbols, also FIG.10).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to have modified Wang by the teaching of LEE to receive the sidelink data in a plurality of symbols that are subsequent in time relative to the one or more symbols used to transmit the PN sequence in order to efficiently transmit the sidelink data to other UE (LEE: [0219-222] FIG.18).

Regarding claim 2, Wang teaches the method of claim 1, wherein the one or more signal characteristics include a received signal power associated with the one or more AGC symbols (utilizing partial dispreading for AGC less delays and the Acquisition symbol has a minimum peak to average power ratio (PAPR) [0427-248] FIG.42).  

Regarding claim 3, Wang teaches the method of claim 1, wherein the one or more AGC symbols are dedicated to carrying the modulated PN sequence to enable AGC training at the UE prior to the UE receiving the sidelink data (one period of PN sequence allows receivers to have the flexibility of de-spreading only one portion of the Acquisition Symbol for Automatic Gain Control (AGC) convergence, noise baseline estimation for adaptive threshold and control of delay [0409] FIG.41).    

Regarding claim 4, Wang teaches the method of claim 1, wherein a quantity of the one or more AGC symbols carrying the modulated PN sequence is based at least in part on a subcarrier spacing (The symbols of the constellation symbol sequence of a data channel is mapped into the corresponding subcarriers in a sequential linear fashion according to the assigned slot index [0082-83] FIG.12).    

Regarding claim 5, Wang teaches the method of claim 1, wherein a transmission of the one or more AGC symbols is repeated across multiple slots in which the UE receives the sidelink data  (repeat PN sequences of the C number of sequences until a match is found or all the possible sequences are exhausted [0426] FIG.36).  

Regarding claim 6, Wang teaches the method of claim 1, wherein, when the UE receives the sidelink data in consecutive slots, the one or more AGC symbols are received in only a first one of the consecutive slots (consecutive OFDM symbols in a frame transmission [0338-341] FIG.32).     

Claims 7 to 8 (allowable subject matter).

Regarding claims 9-14, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-6, where the difference used is the limitations were presented from a “user equipment” side with memory and processors (Wang: wireless device 702 FIG.7) and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations.  This change does not affect the limitation of the above treated claims.  Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore these claims were rejected for similar reasons as stated above.   

Claims 15 and 16 (allowable subject matter).

Regarding claims 17-22, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-6, where the difference used is the limitations were presented from a “computer-readable medium” side with memory and processors (Wang: [0418]) and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations.  This change does not affect the limitation of the above treated claims.  Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore these claims were rejected for similar reasons as stated above.   

Claims 23 and 24 (allowable subject matter).

Regarding claims 25-30, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-6, where the difference used is the limitations were presented from a “apparatus” side and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations.  This change does not affect the limitation of the above treated claims.  Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore these claims were rejected for similar reasons as stated above.   

Conclusion
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELNABI O MUSA whose telephone number is (571)270-1901, and email address is abdelnabi.musa@uspto.gov ‘preferred’. The examiner can normally be reached on M-F 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kizou, Hassan, can be reached on 571-272.3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system? Contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ABDELNABI O MUSA/Primary Examiner, Art Unit 2472